This was an action brought to recover upon two notes made by the defendant to the plaintiff. *Page 723 
The defendant pleaded that the notes were given without consideration for the accommodation of the plaintiff. This defense the trial court found proven and gave judgment for the defendant. The plaintiff has sought a great many additions to and changes in the finding. While the testimony of the defendant was far from clear and at times was rather contradictory, he did give testimony in direct support of his defense and the rest of his evidence is not in itself such as to make it unreasonable for the court to accept that testimony. If error is to be found in the conclusion of the trial court, it must be because the other facts proven disclose a situation sufficient to overcome the effect of the defendant's testimony. A careful study of the record has convinced us that no material changes can be made in the finding and the facts proven are such that the trial court might reasonably reach the conclusion it did.
   There is no error.